Case 3:20-cv-08262-DWL Document 1-1 Filed 10/02/20 Page 1 of 68




       EXHIBIT “A”
Case 3:20-cv-08262-DWL Document 1-1 Filed 10/02/20 Page 2 of 68
Case 3:20-cv-08262-DWL Document 1-1 Filed 10/02/20 Page 3 of 68
Case 3:20-cv-08262-DWL Document 1-1 Filed 10/02/20 Page 4 of 68
Case 3:20-cv-08262-DWL Document 1-1 Filed 10/02/20 Page 5 of 68
Case 3:20-cv-08262-DWL Document 1-1 Filed 10/02/20 Page 6 of 68
Case 3:20-cv-08262-DWL Document 1-1 Filed 10/02/20 Page 7 of 68
Case 3:20-cv-08262-DWL Document 1-1 Filed 10/02/20 Page 8 of 68
Case 3:20-cv-08262-DWL Document 1-1 Filed 10/02/20 Page 9 of 68
Case 3:20-cv-08262-DWL Document 1-1 Filed 10/02/20 Page 10 of 68
Case 3:20-cv-08262-DWL Document 1-1 Filed 10/02/20 Page 11 of 68
Case 3:20-cv-08262-DWL Document 1-1 Filed 10/02/20 Page 12 of 68
Case 3:20-cv-08262-DWL Document 1-1 Filed 10/02/20 Page 13 of 68
Case 3:20-cv-08262-DWL Document 1-1 Filed 10/02/20 Page 14 of 68
Case 3:20-cv-08262-DWL Document 1-1 Filed 10/02/20 Page 15 of 68
Case 3:20-cv-08262-DWL Document 1-1 Filed 10/02/20 Page 16 of 68
Case 3:20-cv-08262-DWL Document 1-1 Filed 10/02/20 Page 17 of 68
Case 3:20-cv-08262-DWL Document 1-1 Filed 10/02/20 Page 18 of 68
Case 3:20-cv-08262-DWL Document 1-1 Filed 10/02/20 Page 19 of 68
Case 3:20-cv-08262-DWL Document 1-1 Filed 10/02/20 Page 20 of 68
Case 3:20-cv-08262-DWL Document 1-1 Filed 10/02/20 Page 21 of 68
Case 3:20-cv-08262-DWL Document 1-1 Filed 10/02/20 Page 22 of 68
Case 3:20-cv-08262-DWL Document 1-1 Filed 10/02/20 Page 23 of 68
Case 3:20-cv-08262-DWL Document 1-1 Filed 10/02/20 Page 24 of 68
Case 3:20-cv-08262-DWL Document 1-1 Filed 10/02/20 Page 25 of 68
Case 3:20-cv-08262-DWL Document 1-1 Filed 10/02/20 Page 26 of 68




       EXHIBIT “B”
Case 3:20-cv-08262-DWL Document 1-1 Filed 10/02/20 Page 27 of 68
Case 3:20-cv-08262-DWL Document 1-1 Filed 10/02/20 Page 28 of 68




       EXHIBIT “C”
Public Access Case Lookup                                                  Page 1 of 2
          Case 3:20-cv-08262-DWL Document 1-1 Filed 10/02/20 Page 29 of 68



                                                                                                                                                        Text Size: A A A




                        Case Search                             Minute Entry Search                                  Case Notification                          Help

                             Home / Case Search



                             Public Access to Court Information

                           Case Search
                                                                                                                                                   Printer Friendly Version

                             << return to search results                                                                                             new case search >>

                             Case Information

                               Case Number:                   S-0300-CV-202000421

                               Title:                         PETER STROJNIK PLAINTIFF v                                    Category:                   Civil

                               Court:                         Coconino County Superior                                      Filing Date:                8/31/2020

                               Judge:                                                                                       Disposition Date:



                               LADA SEDONA, L.P.            DEFENDANT - D 1



                               PETER STROJNIK            PLAINTIFF - P 1



                             Case Activity
                              Date              Description                                                                                                       Party

                             9/9/2020           SERVICE: Proof of Service                                                                                        P1

                             8/31/2020          SUMMONS: SUMMONS                                                                                                 P1

                             8/31/2020          INDICATOR: DISCOVERY TIER 2                                                                                      P1

                             8/31/2020          ARBITRATION: CERTIFICATE OF COMPULSORY ARBITRATION - IS NOT                                                      P1

                             8/31/2020          COMPLAINT: Complaint                                                                                             P1




                             Document Search
                             For access to criminal and civil court documents in the Superior Court visit the eAccess portal.
                             For more information about the eAccess portal please visit: https://www.azcourts.gov/eaccess.


                             NOTES:
                             Internet Explorer 10 Users: Case details will not display properly unless you
                             switch to Compatibility View. How?
                             The following case types are excluded from search results: sealed cases, cases involving un-served
                             Orders of Protection, mental health and probate cases, victim and witness data. Juvenile
                             incorrigible/delinquency case information also cannot be viewed on this website; however other types of cases
                             in which juveniles are parties, such as traffic cases, may be displayed. Certain administrative functions carried
                             out by superior court clerk's offices in each county are not included in this website, such as passport application
                             processing and private process server registration. Charges stemming from local ordinance violations are
                             not included.


                             Please be aware of the following limitations of the case records displayed:
                             • The information may not be a current, accurate, or complete record of the case.
                             • The information is subject to change at any time.
                             • The information is not the official record of the court.
                             • Not all cases from a participating court may be included.
                             • The information should not be used as a substitute for a thorough background search of official public
                             records.


                             The user is responsible for verifying information provided on this website against official court
                             information filed at the court of record. Use of this website shall indicate agreement by the user that the
                             Arizona judiciary, including its courts, divisions, officers, and employees, shall not be liable for any loss,
                             consequence, or damage resulting directly or indirectly from the use of any of the information available through
                             this website and that the Arizona judiciary does not provide any warranty, express or implied, that the
                             information provided is accurate, current, correct, or complete.


                             Data available on this web site is updated frequently and can be provided via electronic media for an annual




https://apps.supremecourt.az.gov/publicaccess/caselookup.aspx?AspxAutoDetectCookieSu... 10/1/2020
Public Access Case Lookup                                                  Page 2 of 2
          Case 3:20-cv-08262-DWL Document 1-1 Filed 10/02/20 Page 30 of 68


                                          subscription fee. If interested, please Contact Us.


                                          Case info is updated on this website weekly. Information is updated each Friday to reflect case
                                          information through the Wednesday of the same week.




      Privacy Policy   Website Accessibility Policy                      Contact Us                                      © 2020 Arizona Supreme Court. All Rights Reserved.




https://apps.supremecourt.az.gov/publicaccess/caselookup.aspx?AspxAutoDetectCookieSu... 10/1/2020
Case 3:20-cv-08262-DWL Document 1-1 Filed 10/02/20 Page 31 of 68




        EXHIBIT “1”
Case 3:20-cv-08262-DWL Document 1-1 Filed 10/02/20 Page 32 of 68
Case 3:20-cv-08262-DWL Document 1-1 Filed 10/02/20 Page 33 of 68
Case 3:20-cv-08262-DWL Document 1-1 Filed 10/02/20 Page 34 of 68
Case 3:20-cv-08262-DWL Document 1-1 Filed 10/02/20 Page 35 of 68
Case 3:20-cv-08262-DWL Document 1-1 Filed 10/02/20 Page 36 of 68
Case 3:20-cv-08262-DWL Document 1-1 Filed 10/02/20 Page 37 of 68
Case 3:20-cv-08262-DWL Document 1-1 Filed 10/02/20 Page 38 of 68
Case 3:20-cv-08262-DWL Document 1-1 Filed 10/02/20 Page 39 of 68
Case 3:20-cv-08262-DWL Document 1-1 Filed 10/02/20 Page 40 of 68
Case 3:20-cv-08262-DWL Document 1-1 Filed 10/02/20 Page 41 of 68
Case 3:20-cv-08262-DWL Document 1-1 Filed 10/02/20 Page 42 of 68
Case 3:20-cv-08262-DWL Document 1-1 Filed 10/02/20 Page 43 of 68
Case 3:20-cv-08262-DWL Document 1-1 Filed 10/02/20 Page 44 of 68
Case 3:20-cv-08262-DWL Document 1-1 Filed 10/02/20 Page 45 of 68
Case 3:20-cv-08262-DWL Document 1-1 Filed 10/02/20 Page 46 of 68
Case 3:20-cv-08262-DWL Document 1-1 Filed 10/02/20 Page 47 of 68
Case 3:20-cv-08262-DWL Document 1-1 Filed 10/02/20 Page 48 of 68
Case 3:20-cv-08262-DWL Document 1-1 Filed 10/02/20 Page 49 of 68
Case 3:20-cv-08262-DWL Document 1-1 Filed 10/02/20 Page 50 of 68
Case 3:20-cv-08262-DWL Document 1-1 Filed 10/02/20 Page 51 of 68
Case 3:20-cv-08262-DWL Document 1-1 Filed 10/02/20 Page 52 of 68
Case 3:20-cv-08262-DWL Document 1-1 Filed 10/02/20 Page 53 of 68
Case 3:20-cv-08262-DWL Document 1-1 Filed 10/02/20 Page 54 of 68
Case 3:20-cv-08262-DWL Document 1-1 Filed 10/02/20 Page 55 of 68
Case 3:20-cv-08262-DWL Document 1-1 Filed 10/02/20 Page 56 of 68




        EXHIBIT “2”
Case 3:20-cv-08262-DWL Document 1-1 Filed 10/02/20 Page 57 of 68
Case 3:20-cv-08262-DWL Document 1-1 Filed 10/02/20 Page 58 of 68




        EXHIBIT “3”
Case 3:20-cv-08262-DWL Document 1-1 Filed 10/02/20 Page 59 of 68
Case 3:20-cv-08262-DWL Document 1-1 Filed 10/02/20 Page 60 of 68
Case 3:20-cv-08262-DWL Document 1-1 Filed 10/02/20 Page 61 of 68




        EXHIBIT “4”
Case 3:20-cv-08262-DWL Document 1-1 Filed 10/02/20 Page 62 of 68
Case 3:20-cv-08262-DWL Document 1-1 Filed 10/02/20 Page 63 of 68




       EXHIBIT “D”
Case 3:20-cv-08262-DWL Document 1-1 Filed 10/02/20 Page 64 of 68
Case 3:20-cv-08262-DWL Document 1-1 Filed 10/02/20 Page 65 of 68
Case 3:20-cv-08262-DWL Document 1-1 Filed 10/02/20 Page 66 of 68




       EXHIBIT “E”
Case 3:20-cv-08262-DWL Document 1-1 Filed 10/02/20 Page 67 of 68
Case 3:20-cv-08262-DWL Document 1-1 Filed 10/02/20 Page 68 of 68
